DETAILED ACTION
Prosecution History
Claims 1-22 were filed.
Claims 1, 7, 8, 14, 15, 21, and 22 have been amended.
Claims 1-22 are pending and allowed.

Allowable Subject Matter
Claims 1-22 are allowed over the prior art of record. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 8, 15, and 22, Davidsson U.S. Pub. No. 2015/0070160 discloses a system for monitoring driver readiness for taking over driving tasks of the ADV. Davidsson teaches a warning system that provides either a visual, audio, and a haptic warning that is time adapted based on driver readiness to assume control. Tsushima U.S. Pub. No. 2017/0186319 teaches a collision risk calculation device to generate and display a risk map. Watanabe U.S. Pub. No. 2007/0013497 teaches an apparatus for generating information regarding vehicle surroundings and generating a fault in the case of sensor failure. Fields U.S. Patent No. 9,905,601 teaches a system for detecting abnormal traffic condition and transmit a message to nearby vehicle to alert other vehicles of abnormal traffic conditions.
Maeda U.S. Pub. No. 2010/0023207 teaches a system that estimates an abnormal event and the cause triggering the event. Maeda teaches this by recording at the start of a condition 
Applicant’s amended independent claims substantially differ from the previously cited references. Applicant’s claims disclose recording the vehicle state and driver input after issuing the alarm to record the method used for resolving the warning, specifically recording the alarm warning level, recording the operating state of the one or more ADV subsystems, and, in response to the human driver taking over of the ADV, RECORDING DRIVER INPUTS. Maeda teaches recording the vehicle state before a DTC is issued and determining the cause of the DTC, instead of the method for resolving the condition, see at least [¶ 0014] and a memory unit to record a vehicle state when the abnormal event is detected, which is determined by the vehicle state determination unit, and duration time of the vehicle state determined by the vehicle state determination unit from when the output value exceeds the threshold to when the abnormal event is detected). Furthermore, the previously cited references fail to disclose correlating the alarm levels to the driving conditions and state of the ADV to during the risk model generation. The amended claims distinguishes the invention from the previously cited references by disclosing a method for uploading the incident report to a remote server detailing how the driver responded to the alarm. Finally, it would not have been reasonable to one of ordinary skill in the art to combine the cited references above to achieve the alarm recording system disclosed in the invention.
Claims 2-7, 9-14, and 16-21 depend on allowable claims 1, 8, and 15 respectively, and are therefore allowable due to their dependency on allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668